From judgment awarding peremptory writ of mandamus City of Ocoee has brought its appeal here.
Aside from the contention that Section 55.11 Fla. Statutes 1941 (same F.S.A.) precludes the issuance of the writ such as was issued in this case, we see no necessity of any specific discussion. As we construe the section of the statute, supra, it does not preclude mandamus against a municipality to require *Page 515 
the payment of a judgment. It appears to us that to so construe the statute would be equivalent to holding that a judgment creditor of a municipality would have no means available to enforce the payment of such judgment.
The record has been considered and we find no reversible error. So the judgment is affirmed.
So ordered.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.